Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name Lonquist & Co., LLC and to incorporation by reference of our report dated February 13, 2013, which appears in the annual report on Form 10-K of Houston American Energy Corp. for the year ended December 31, 2012, in the Registration Statements of Houston American Energy Corp. on Form S-8 (File No. 333-127656), relating to the 2005 Stock Option Plan of Houston American Energy Corp., on Form S-8 (File No. 333-151824), relating to the 2008 Equity Incentive Plan, and on Form S-3 (File No. 333-161319), and to any amendments to those Registration Statements. /s/ Don E. Charbula Don E. Charbula, P.E. Vice President LONQUIST & CO., LLC AUSTIN, TEXAS March 5, 2013
